                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
               IN THE UNITED STATES DISTRICT COURT          September 30, 2019
               FOR THE SOUTHERN DISTRICT OF TEXAS            David J. Bradley, Clerk
                        HOUSTON DIVISION



LYNVAL MACLASA PEARSON,          §
TDCJ #1847945,                   §
                                 §
               Petitioner,       §
                                 §
V.                               §
                                 §      CIVIL ACTION NO. H-18-4575
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice - Correctional           §
Institutions Division,           §
                                 §
               Respondent.       §



                  MEMORANDUM OPINION AND ORDER


     Lynval Maclasa Pearson has filed a Petition for a Writ of

Habeas Corpus By a Person in State Custody     ("Petition") (Docket

Entry No. 1), seeking relief under 28 U.S.C.   §   2254 from a murder

conviction entered against him in Harris County, Texas. Respondent

Lorie Davis has filed Respondent Davis's Answer with Brief in

Support ("Respondent's Answer") (Docket Entry No. 10), and Pearson

has filed Petitioner's Traverse to Respondent Davis's Answer in

reply (Docket Entry No. 13).   After considering the pleadings, the

state court record, and the applicable law, the court will dismiss

this action for the reasons explained below.


                          I.   Background

     A grand jury in Harris County, Texas, returned an indictment

against Pearson in Case No. 9403483, charging him with causing the
death of Salvador Ortiz Vargas by shooting him with a deadly

weapon, a firearm. 1     A jury in the 263rd District Court for Harris
County found Pearson guilty as charged in the indictment. 2           On
March 27,      2013,   the same jury sentenced him to thirty years'

irnprisonrnent. 3

      On direct appeal Pearson argued that the trial court erred by

failing to automatically instruct the jury that one of the State's
witnesses (Fortino Delangel) was an accomplice as a matter of law
and, therefore, the State was required to present non-accomplice
testimony to corroborate his testimony. 4      An intermediate court of
appeals rejected that argument after summarizing the evidence

presented at trial, as follows:
      In 1993, Fortino Delangel was working at a used car
      dealership from which appellant had purchased two
      vehicles.   After the second purchase, appellant asked
      Delangel if he knew anyone who sold marijuana. Delangel
      contacted his brother-in-law, Jose Guerrero, and asked if
      he knew anyone who sold marijuana.     In turn, Guerrero
      contacted Salvador Vargas. With Delangel and Guerrero
      acting as middlemen, appellant and Vargas agreed that
      appellant would purchase approximately thirty pounds of
      mar1Juana from Vargas. Delangel understood that appel­
      lant would compensate him for his participation, although
      the precise amount of that compensation was not clear.



      Indictment, Docket Entry No. 11-5, p. 26. For purposes of
      1

identification, all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
      2
          Verdict, Docket Entry No. 11-5, p. 276.
      3
          Judgment of Conviction by Jury, Docket Entry No. 11-5, p. 289.
      4
          Appellant['s] Brief, Docket Entry No. 11-12, p. 4.
                                    -2-
Delangel, Guerrero, appellant, and an unidentified
companion of appellant, drove in two cars to Room 28 at
the Lafronda Motel in South Houston to meet with Vargas.
Delangel and appellant rode in separate cars. Delangel
testified that he had never met Vargas before that
evening.
Vargas initially stated that only one individual could
come into the room; he relented when appellant insisted
that all four men be allowed to enter.       Appellant's
unidentified companion stood near the door inside the
room and Delangel stood off to the side of the room with
Guerrero while Vargas and appellant conducted the drug
transaction.

Appellant asked Vargas about the marijuana, and Vargas
replied, "[W]here is the money[?]" Appellant "opened his
jacket" and said "[h]ere's the money." Delangel did not
see what was in appellant's jacket, but assumed it was
payment for the marijuana. Vargas removed a "suitcase"
from under the bed and handed appellant a package of
marijuana from the bag.

Appellant tore each package open with his teeth, smelled
the marijuana, and told Vargas, "[T]his is the money."
However, rather than give Vargas the money, appellant
pulled out a gun and shot him in the chest. Vargas fell
forward onto the floor of the room and died shortly
thereafter. Appellant's companion also drew a gun, which
he pointed at [Delangel] and Guerrero. Appellant then
grabbed the bag with the packages of marijuana and backed
out of the motel room with his companion; both aimed
their guns at Delangel and Guerrero. Before Delangel and
Guerrero left the motel room, Roel Salinas, a coworker of
Vargas, ran out of the bathroom holding a knife and
frantically asked Delangel and Guerrero what had
happened.   Delangel called 911 from a payphone at the
motel, and left with Guerrero because they were afraid
appellant would find them and kill them.
Delangel and Guerrero soon fled to Mexico, but both
voluntarily returned to Houston at the request of the
police to give information about the murder.      Shortly
after the murder,      Delangel positively identified
appellant as the shooter. Officers executed an arrest
warrant at appellant's house. After arresting appellant,
police searched his house and recovered five full metal
jacket nine millimeter bullets; four of the bullets found
there were same brand as the casing discovered at the

                          -3-
        crime scene, which also came from a full metal jacket
        nine millimeter bullet. They also found two large empty
        black duffel bags, which they suspected were "part of the
        original drug room." A ballistics expert testified that
        the unfired cartridges found in appellant's house did not
        have sufficient individual characteristics to make an
        affirmative association with the fired casing found in
        the motel.

     Appellant forfeited his bond and did not appear for trial
     in 1995. For the next 15 years, appellant traveled back
     and forth from New York to Jamaica using the alias Peter
     Richards. Appellant escaped detection due to an over­
     sight in recording his fingerprints with the Texas
     Department of Public Safety and the Federal Bureau of
     Investigation.    After resolution of the oversight,
     officers linked Peter Richards's photograph, finger­
     prints, and Jamaican passport to appellant's information
     and true identity, and apprehended appellant in New York
     in September 2010.
        Guerrero testified, but denied any knowledge of appellant
        or the drug transaction.
        Appellant did not ask the trial court to instruct the
        jury on the law concerning accomplice-witness testimony,
        and did not object to the trial court's failure to give
        such instructions sua sponte. The jury found appellant
        guilty of murder and sentenced him to 30 years'
        confinement.
Pearson v. State, No. 14-13-00305-CR,           2014 WL 1030774, at *1-2
(Tex. App. - Houston [14th Dist.] March 18, 2014). The Texas Court
of Criminal Appeals refused Pearson's petition for discretionary
review.
        Pearson challenged his conviction by filing an Application for
a Writ of Habeas Corpus Seeking Relief From Final Felony Conviction
Under         [Texas]   Code   of   Criminal   Procedure,   Article   11.07
("Application") with the trial court. 5        Pearson claimed that he was


        5
            Application, Docket Entry No. 11-39, pp. 5-22.
                                       -4-
actually innocent and that he was denied effective assistance of

counsel        and   the    opportunity   to    investigate       evidence   due   to

prosecutorial misconduct. 6          The state habeas corpus court, which

also presided over Pearson's trial, entered findings of fact and

concluded that Pearson was not entitled to relief on any of his

claims. 7       The Texas Court of Criminal Appeals agreed and denied

relief without a written order on findings made by the trial court

without a hearing. 8

        Pearson now contends that he is entitled to federal habeas

relief from his conviction under 28 U.S. C.                   §   2254 (d) for the

following reasons:

        1.      He was denied effective assistance of counsel at
                trial because his attorney failed to (a) request an
                accomplice-witness jury instruction; (b) file a
                motion to suppress evidence alleging that his
                illegal status as a Jamaican citizen nullified his
                consent to search; (c) allow him to exercise his
                right to testify; and (d) investigate DNA evidence.

        2.      His trial and appellate counsel were ineffective
                and he was denied the right to counsel during a
                critical stage because his trial counsel failed to
                file a motion for new trial.

        3.      He was denied due process and the right to a fair
                trial when the State denied him the opportunity to
                investigate fingerprint and DNA evidence.


        6
            Id. at 10-19.
      State's Proposed Findings of Fact, Conclusions of Law, and
        7

Order Following Remand ("Findings of Fact and Conclusions of Law"),
Docket Entry No. 11-38, pp. 15-22.
        8
            Action Taken on Writ No. 83,029-04, Docket Entry No. 11-31,
p. 1.
                                          -5-
       4.       He is actually innocent. 9

The respondent argues that federal review is unavailable for

Claim l(b), which was not properly raised in state court and is
barred by the doctrine of procedural default.10 The respondent also
argues that Pearson is not entitled to relief on any of his other

claims, which were rejected previously in state court. 11


                             II.    Standard of Review

       A habeas corpus petition filed by a state prisoner may not be
granted in federal court unless the petitioner has first "exhausted
the remedies available in the courts of the State." 28 U.S. C.
§   2254 (b) (1) (A).   Thus, a federal habeas corpus petitioner "must
exhaust all available state remedies before he may obtain federal
habeas relief." Sones v. Hargett, 61 F.3d 410, 414 (5th Cir. 1995).
       To the extent that the petitioner's claims were adjudicated on
the merits in state court, his claims are subject to review under
the    Antiterrorism        and    Effective       Death   Penalty    Act   of   1996
( "AEDPA"), codified at 28 U.S. C.             §   2254 (d).   Under the AEDPA a
federal habeas corpus court may not grant relief unless the state
court's adjudication "resulted in a decision that was contrary to,
or involved an unreasonable application of, clearly established


      Petition, Docket Entry No. 1, pp. 7-10.
       9
                                                                     The court has
re-numbered the claims for purposes of analysis.
       10
            Respondent's Answer, Docket Entry No. 10, pp. 6-10.
       11   Id. at 12-35.
                                        -6-
Federal     law,     as   determined          by     the   Supreme   Court    of     the
United States[.]"         28 U.S.C.      §   2254(d)(1).      Likewise, if a claim
presents a question of fact, a petitioner cannot obtain federal
habeas relief unless he shows that the state court's decision "was
based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding."                        28 u.s.c.
§   2254(d)(2).

       "A state court's decision is deemed contrary to clearly
established federal law if it reaches a legal conclusion in direct
conflict with a prior decision of the Supreme Court or if it
reaches a different conclusion than the Supreme Court on materially
indistinguishable facts."           Matamoros v. Stephens, 783 F.3d 212, 215
(5th Cir. 2015) (citations omitted and internal quotation marks
omitted).     To constitute an "unreasonable application of" clearly
established        federal   law,    a       state    court's   holding      "must   be
objectively unreasonable, not merely wrong; even clear error will

not suffice."         Woods v. Donald,             135 S. Ct. 1372,    1376 (2015)
(quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).                            "To
satisfy this high bar, a habeas petitioner is required to 'show
that the state court's ruling on the claim being presented in
federal court was so lacking in justification that there was an
error well understood and comprehended in existing law beyond any
possibility for fairminded disagreement.'"                  Id. (quoting Harrington
v. Richter, 131 S. Ct. 770, 786-87 (2011))


                                             -7-
      The   AEDPA   "imposes      a   'highly    deferential   standard   for

evaluating state-court rulings,'                     [which]   'demands that

state-court decisions be given the benefit of the doubt.'"             Renico

v. Lett, 130 S. Ct. 1855, 1862 (2010) (citations omitted)                 This

standard is intentionally "difficult to meet" because it was meant

to bar relitigation of claims already rejected in state proceedings

and to preserve federal habeas review as "a 'guard against extreme

malfunctions   in   the       state   criminal   justice   systems,'   not   a

substitute for ordinary error correction through appeal." Richter,

131 S. Ct. at 786 (quoting Jackson v. Virginia, 99 S. Ct. 2781,

2796, n.5 (1979) (Stevens, J., concurring)).

      A state court's factual determinations are also entitled to

"substantial deference" on federal habeas corpus review. Brumfield

v. Cain, 135 S. Ct. 2269, 2277 (2015); Wood v. Allen, 130 S. Ct.

841, 849 (2010) (noting that "a state-court factual determination

is not unreasonable merely because the federal habeas court would

have reached a different conclusion in the first instance").                 A

state court's findings of fact are "presumed to be correct" unless

the petitioner rebuts those findings with "clear and convincing

evidence." 28 U.S.C.      §   2254 (e) (1). The presumption of correctness

extends not only to express factual findings, but also to implicit

or   "'unarticulated findings which are necessary to the state

court's conclusions of mixed law and fact.'"           Murphy v. Davis, 901

F.3d 578, 597 (5th Cir. 2018) (quoting Valdez v. Cockrell, 274 F.3d

941, 948 n.11 (5th Cir. 2001)).

                                       -8-
                              III.   Discussion

A.    Procedural Default (Claim l(b))

      In Claim l(b) Pearson contends that his trial attorney was

constitutionally ineffective because he did not file a motion to

suppress evidence seized by police during the search of his

residence.        Pearson   argues   that    he   was   not   legally    in   the

United States or on the lease, therefore, he was unable to consent

to the search. 12      The respondent argues that federal review is

unavailable because Pearson did not raise this claim in state court

for the purpose of exhausting state court remedies as required by

28 U.S.C. § 2254(b) before seeking federal review. 13 The respondent

argues, therefore, that this claim is unexhausted and barred from

federal review by the doctrine of procedural default. 14

      The exhaustion requirement found in § 2254(b) "is satisfied

when the substance of the federal claim is 'fairly presented' to

the   highest      state    court    on     direct   appeal    or   in    state

post-conviction proceedings [.]"          Johnson v. Cain, 712 F. 3d 227, 231

(5th Cir. 2013).      To satisfy the exhaustion requirement a prisoner

must "present the state courts with the same claim he urges upon

the federal courts."        Picard v. Connor, 92 S. Ct. 509, 512 (1971)

(citations omitted).        "The exhaustion requirement is not satisfied


      12
           Petition, Docket Entry No. 1, p. 7.
      13   Respondent's Answer, Docket Entry No. 10, pp. 6-10.
      14
        Id.



                                      -9-
       . where the petitioner presents new legal theories or factual

claims in his federal habeas petition."            Neville v. Dretke, 423

F.3d 474, 478 (5th Cir. 2005) (citations omitted).

       The record reflects that defense counsel filed a motion to

suppress evidence seized from Pearson's residence on the grounds

that    the     signature   on   the   consent-to-search    form   supposedly

executed by Pearson was forged. 15        Pearson testified to that effect

during a hearing outside the jury's presence. 16           Pearson raised an

ineffective-assistance claim in his state habeas application, which

argued that his defense counsel was deficient for not also arguing

that Pearson was handcuffed and therefore unable to sign the

consent form before the search of his home.17         Pearson did not make

any mention of his attorney's failure to argue that Pearson could

not consent to a search because of his nationality, immigration

status, or any other reason that Pearson now asserts on federal

habeas review.18        Because the facts in Pearson's state habeas

application are different from the ones he presents in his federal

Petition, he did not fairly present the substance of Claim l(b) in

state court and failed to exhaust available state remedies as a



      Court Reporter's Record,
       15
                                         vol. 3,   Docket Entry No. 11-8,
pp. 119-125.
       16Id.


       17
            Application, Docket Entry No. 11-39, p. 10.
       18
            See id.

                                       -10-
result.     See Wilder v. Cockrell, 274 F.3d 255, 259-60 (5th Cir.
2001).

     Pearson cannot now return to state court and raise his
unexhausted claim because of the           Texas    procedural    rule that
prohibits    successive   writs   unless   the     petitioner    establishes

exceptional circumstances, which are not present here.             See Tex.
Code Crim. Proc. art. 11.07, § 4(a).       Pearson's failure to exhaust
state court remedies when he had the chance to do so constitutes a
procedural default that is adequate to bar federal review.                 See
Neville, 423 F.3d at 480 (concluding that unexhausted claims, which

could no longer be raised in state court due to Texas's prohibition
on successive writs, were procedurally defaulted); see also Finley
v. Johnson, 243 F.3d 215, 220 (5th Cir. 2001) (same) (citing
Fearance v. Scott, 56 F.3d 633, 642 (5th Cir. 1995)).
     Federal habeas corpus review of a defaulted claim is available
only if the petitioner can demonstrate:      (1) "cause for the default
and actual prejudice as a result of the alleged violation of
federal law," or (2) that "failure to consider the claims will
result in a fundamental miscarriage of justice."                 Coleman   v.
Thompson, 111 S. Ct. 2546, 2565 (1991).       To satisfy the exception,
which is reserved for fundamental miscarriages of justice, a
petitioner must provide the court with evidence that would support
a "colorable showing of factual innocence."           Kuhlmann v. Wilson,
106 S. Ct. 2616, 2627 (1986). For reasons discussed below, Pearson


                                  -11-
makes no showing of factual innocence in this case, and he does not

otherwise attempt to explain or demonstrate cause for his default.
Accordingly, Claim l(b) is procedurally barred from federal review.


B.      Ineffective Assistance of Counsel (Claims l(a), l(c), l(d), 2)

        Pearson contends that he was denied effective assistance of
counsel in connection with his trial and post-trial proceedings. 19
Claims for ineffective assistance of counsel are governed by the
standard announced in Strickland v. Washington, 104 S. Ct. 2052
(1984).        To prevail under the Strickland standard a defendant must
demonstrate (1) that his counsel's performance was deficient and
(2) that the deficient performance resulted in prejudice.        Id. at

2064.        "Unless a defendant makes both showings, it cannot be said

that the conviction                 resulted from a breakdown in the

adversary process that renders the result unreliable."        Id.
        "To satisfy the deficient performance prong,      'the defendant
must show that counsel's representation fell below an objective
standard of reasonableness.'"         Garcia v. Stephens, 793 F.3d 513,
523 (5th Cir. 2015) (quoting Strickland,          104 S. Ct. at 2064).
"This is a 'highly deferential' inquiry, attended by 'a strong
presumption that counsel's conduct falls within the wide range of
reasonable professional assistance.'"       Id. (quoting Strickland, 104
S. Ct. at 2065).          "It is only when the lawyer's errors were so



        19
             Petition, Docket Entry No. 1, pp. 7-8, 10.
                                     -12-
serious           that    counsel     was   not   functioning    as   the     'counsel'
guaranteed .               . by the Sixth Amendment that Strickland's first
prong is satisfied."                Buck v. Davis, 137 S. Ct. 759, 775 (2017)
(citation and internal quotation marks omitted).
        To satisfy the prejudice prong, "the defendant must show that

there        is    a     reasonable    probability    that,     but   for    counsel's
unprofessional errors, the result of the proceeding would have been

different."              Strickland, 104 S. Ct. at 2068.        A habeas petitioner
must "affirmatively prove prejudice."                  Id. at 2067.    A petitioner
cannot satisfy the second prong of Strickland with mere speculation
and conjecture.             See Bradford v. Whitley, 953 F.2d 1008, 1012 (5th

Cir. 1992). Conclusory allegations are insufficient to demonstrate
either deficient performance or actual prejudice.                           See Day v.

Quarterman, 566 F.3d 527, 540-41 (5th Cir. 2009).

        1.         Failure to Request a Jury Instruction (Claim l(a))
     Pearson's primary claim is that his trial attorney (Peter
Justin) was deficient for failing to request an accomplice-witness
jury instruction because Fortino Delangel was an accomplice as a
matter of law.20             Justin explained that he did not request such an
instruction because he did not believe it was warranted by the
evidence. 21 Justin qualified, however, that in hindsight he "should


     20
          Petition, Docket Entry No. 1, pp. 7, 19-21.
      Affidavit from Peter Justin
     21
                                                    ( "Justin Affidavit"),      Docket
Entry No. 11-38, p. 9.
                                             -13-
have" requested such an instruction "in an abundance of caution"

and asked the trial court to rule on the issue.22       The state habeas
corpus court noted that the court of appeals had already found that
an accomplice-witness jury instruction was not required because the
evidence did not show that Delangel was an accomplice as a matter
of law. 23    The state habeas corpus court concluded, therefore, that

Justin was not deficient for failing to request the instruction and
Pearson was not harmed as a result under the legal standard found
in Strickland. 24
      The record confirms that the intermediate court of appeals
considered whether an accomplice-witness jury instruction was

warranted in Pearson's case and concluded that it was not because
Delangel did not qualify as an accomplice as a matter of law.       See
Pearson v. State, No. 14-13-00305-CR,         2014 WL 1030774, at *2-5
(Tex. App. - Houston        [14th Dist.] March 18, 2014, pet. ref'd).
This conclusion rested on the appellate court's interpretation of
Texas law, which defines an accomplice as "any person who, with the
requisite culpable mental state,          participated with the accused
before, during, or after the crime by performing some affirmative
act that promoted its commission."          Id. at *2 (citing Druery v.
State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007)).          In Texas a




      Findings of Fact and Conclusions of Law, Docket Entry No. 11-
      23

38, pp. 16-17.
      24
           Id. at 17, 20.
                                   -14-
person is considered an "accomplice as a matter of law," such that

an accomplice-witness instruction is required by Article 38.14 of
the Texas Code of Criminal Procedure,      only if "he could be
prosecuted for the same offense as the defendant or for a lesser
included offense."   Id. at *3 (citing Blake v. State, 971 S.W.2d
451, 454-55 (Tex. Crim. App. 1998)).

     Because the appellate court's decision is based on state law,

its conclusion that Delangel did not qualify as an accomplice is
entitled to considerable deference on federal habeas review.   See
Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002) ("We will
take the word of the highest court on criminal matters of Texas as
to the interpretation of its law, and we do not sit to review that
state's interpretation of its own law.") (quoting Seaton v.
Procunier, 750 F.2d 366, 368 (5th Cir 1985))     Pearson makes no
effort to refute the state appellate court's findings of fact,
which are entitled to the presumption of correctness on federal
habeas corpus review in the absence of clear and convincing
evidence.   See 28 U.S.C. § 2254(e)(1); Sumner v. Mata, 102 S. Ct.
1303, 1304 (1982) (per curiam) (observing that "the presumption of
correctness is equally applicable when a state appellate court, as
opposed to a state trial court, makes the finding of fact"); Moody
v. Quarterman, 476 F.3d 260, 268 (5th Cir. 2007) (same) (citations
omitted).
    The state habeas corpus court's determination that Justin was
not ineffective for failing to request an accomplice-witness jury

                               -15-
instruction is also entitled to substantial deference on federal

habeas review. Where an ineffective-assistance claim was rejected

by the state court, the Supreme Court has clarified that the issue
on federal habeas review is not whether               "' the state court's
determination' under the Strickland standard 'was incorrect but

whether that determination was unreasonable - a substantially
higher threshold.'"     Knowles v. Mirzayance, 129 S. Ct. 1411, 1420
(2009) (citation omitted).      When applied in tandem with the highly
deferential standard found in 28 U.S. C. § 2254(d), review of
ineffective-assistance claims is "doubly deferential" on habeas
corpus review.      Id. at 1413; see also Richter, 131 S. Ct. at 788
(emphasizing that the standards created by Strickland and§ 2254(d)
are both "highly deferential," and "'doubly' so" when applied in
tandem) (citations and quotations omitted); Beatty v. Stephens, 759
F.3d 455, 463 (5th Cir. 2014) (same).
      Pearson does not point to evidence in the record demonstrating
that Delangel was an accomplice to the charged offense or that the
trial court would have granted a request for an accomplice-witness
instruction if such a request had been made.           Thus, Pearson does
not   demonstrate    that   defense   counsel   was    deficient   for   not
requesting an accomplice-witness jury instruction or that the
result of his trial would have been different if he had.           Based on
this record, Pearson has not demonstrated that the state habeas
corpus court's conclusion was unreasonable.           Accordingly, Pearson


                                  -16-
fails to show that he is entitled to relief on this claim under 28
U.S.C. § 2254(d).

     2.      Pearson's Right to Testify (Claim l(c))
     Pearson contends that Justin was deficient because he refused
to allow him to exercise his right to testify. 25       The state habeas

corpus court rejected this        claim,    finding   that it was   "not
supported by the trial record." 26
     In his affidavit to the state habeas corpus court Justin
acknowledged that he advised Pearson not to testify under the
circumstances of the case, but informed Pearson that he "could
overrule [his] advice [and testify] if he so desired. " 27       Justin
further ensured that Pearson was advised of his right to testify on

the record at trial. 28 The record confirms that Justin told Pearson
in open court, outside the jury's presence, that even though he had
advised him not to testify Pearson had "an absolute right" to
disregard his advice and testify if he so desired. 29         The trial
court also advised Pearson on the record that he had "a right to


     25
          Petition, Docket Entry No. 1, pp. 8, 24-25.
      Findings of Fact and Conclusions of Law, Docket Entry No. 11-
     26

38, p. 18.
     27
          Justin Affidavit, Docket Entry No. 11-38, p. 11.
     2srd.
      Court Reporter's Record,
     29
                                     vol.   4,   Docket Entry No. 11-9,
p. 152.
                                  -17-
get up here and tell         [his]    side of the story [.]       1130
                                                                         Pearson

responded that he would follow his lawyer's advice and elected to

not testify. 31

     "A criminal defendant has a fundamental constitutional right

to testify on his own behalf."        Jordan v. Hargett, 34 F.3d 310, 312

(5th Cir. 1994) (citing Rock v. Arkansas, 107 S. Ct. 2704, 2708-10

(1987)).     "This right is granted to the defendant personally and

not to his counsel."      See id.     (citing Rock, 107 S. Ct. at 2709).

The Fifth Circuit has recognized that a defendant may waive his

right to testify,      and that defendants frequently do so on the

advice of counsel.      See id.    There is no violation of the right to

testify where the defendant agreed during trial with his attorney's

recommendation that he not testify, even if the defendant decides

later, in hindsight, that he should have testified.               See id.

     The     record   confirms    that   Pearson   elected   to     follow   his

counsel's advice and not testify on his own behalf. 32 To the extent

that Pearson chose not to testify based on his counsel's advice, he

cannot show that he was denied his constitutional right to testify.

See Jordan, 34 F.3d at 312.          Pearson, who absconded while on bond

and avoided apprehension for 15 years before being brought to

trial, does not otherwise show that defense counsel's advice was

     30Id
         .
     31Id.
     32I
        d.



                                      -18-
deficient or that the state habeas corpus court unreasonably denied
this claim. Accordingly, Pearson is not entitled to relief on this
claim under 28 U.S.C. § 2254(d).

     3.      Failure to Investigate DNA Evidence (Claim l(d))

     Pearson contends that his trial attorney was deficient for
failing to investigate "possible DNA evidence" from the scene of
the offense.33     In response to his claim, Justin acknowledged that
a cigarette with a drop of blood on it was recovered from the scene
of the offense, which occurred in 1994.34      Justin did not ask the
State to test the cigarette to see if Pearson was excluded as the
source of the blood because he believed that the blood likely came
from the victim.35     The state habeas corpus court found that Justin
was not deficient for failing to have the cigarette or the blood
tested and that Pearson did not establish prejudice as a result
because Pearson failed to show that DNA testing           "would have
benefitted his case." 36
     A defendant who alleges a failure to investigate on the part
of his counsel "must allege with specificity what the investigation
would have revealed and how it would have altered the outcome of

     33
          Petition, Docket Entry No. l, pp. 8, 25-26.
     34
          Justin Affidavit, Docket Entry No. 11-38, pp. 9, 10.
     35
          Id. at 11.
      Findings of Fact and Conclusions of Law, Docket Entry No. 11-
     36

38, p. 19.
                                  -19-
the trial."     United States v. Bernard, 762 F.3d 467, 472 (5th Cir.

2014) (citation omitted) (emphasis added). Pearson does not allege
facts     showing   that   DNA   testing    would   have   yielded   evidence
favorable to the defense and that the outcome of his trial would
have been different if testing had been done.         Pearson's conclusory
allegations are insufficient to demonstrate deficient performance

or actual prejudice.         See Day,      566 F.3d at 540-41;       see also
Lincecum v. Collins, 958 F.2d 1271, 1279 (5th Cir. 1992) (denying

habeas relief where petitioner "offered nothing more than the
conclusory allegations in his pleadings" to support claim that
counsel was ineffective for failing to investigate and present
evidence).      Because Pearson has not shown that he was denied
effective assistance of counsel, he is not entitled to relief on
this claim.

     4.      Failure to File a Motion for New Trial (Claim 2)
     Pearson contends that he was denied effective assistance of
counsel post-trial because neither his trial counsel nor his
appellate attorney filed a motion for new trial on his behalf. 37
As a result, Pearson claims that he was denied the right to counsel
during this "critical stage" of his proceeding.38          The state habeas
corpus court rejected this claim because Pearson failed to allege


     37
          Petition, Docket Entry No. 1, pp. 10, 28-29.
     3sid.
                                    -20-
what his counsel "did or did not do that amounted to ineffective

assistance." 39

     In Texas, a defendant has thirty days to file a motion for new

trial from the date his sentence is imposed in open court.           See

Tex. R. App. P. 2l(a); Cooks v. State, 240 S.W.3d 906, 907-08 (Tex.

Crim. App. 2007).        Following precedent from other circuit courts

and the Texas Court of Criminal Appeals, the Fifth Circuit has held

that "there is a Sixth Amendment right to the assistance of counsel

at the motion for new trial during the post-trial,           pre-appeal

period,     in Texas,   because it is a critical stage."      McAfee v.

Thaler, 630 F.3d 383, 393 (5th Cir. 2011); see also Cooks,          240

S.W.3d at 911.      A defendant's claim that he was denied effective

assistance of counsel in connection with a motion for new trial is

governed by the two-pronged Strickland test, which requires the

defendant to demonstrate both deficient performance and prejudice

by showing that,        but for counsel's errors,   the result of the

proceeding would have been different.       McAfee, 630 F.3d at 394.

     The record reflects that Pearson was not without counsel

during the post-trial, pre-appeal time for filing a motion for new

trial.     The record reflects that Pearson's sentence was imposed on

March 27, 2013.40       That same day, Justin filed a notice of appeal



      Findings of Fact and Conclusions of Law, Docket Entry No. 11-
     39

38, p. 20.
     40
          Judgment of Conviction by Jury, Docket Entry No. 11-5, p. 289.
                                   -21-
on Pearson's behalf and moved to withdraw as counsel of record. 41
The trial court granted Justin's motion to withdraw and appointed
another attorney (Tony Aninao) to represent Pearson for purposes of
the appeal.42     On April 24, 2013, shortly before Pearson's time to
file a motion for new trial expired, Aninao filed a motion for

leave to withdraw and asked for other appellate counsel to be
appointed in his place.43 The trial court promptly granted Aninao' s
motion and appointed Bob Wicoff of the Harris County Public
Defender's Office to represent Pearson the following day,           on
April 25, 2013.44      Thereafter, on May 7,   203,   Assistant Public
Defender Melissa Martin filed a notice of substitution as the new
appellate attorney of record in place of Wicoff.45
     Although no motion for new trial was filed on his behalf,
Pearson does not propose any claim that would have been successful
had one been filed.       Absent a showing that Pearson's attorney
failed to raise a meritorious claim,        he fails to demonstrate
deficient performance or actual prejudice. See McAfee, 630 F.3d at

     41
          Notice of Appeal, Docket Entry No. 11-5, p. 293.
      Pauper's Oath on Appeal and Order, Docket Entry No. 11-5,
     42

p. 295.
      Motion for Leave to Withdraw as Appellate Counsel, Docket
     43

Entry No. 11-5, p. 297.
      Order, Docket Entry No. 11-5, p. 298; Pauper's Oath on Appeal
     44

and Order, Docket Entry No. 11-5, p. 299.
      Notice of Substitution of Attorney, Docket Entry No. 11-5,
     45

p. 302.
                                  -22-
397; see also Lavernia v. Lynaugh, 845 F.2d 493, 499 (5th Cir.

1988) ("Counsel cannot be faulted for failing to pursue meritless

motions.") (citations omitted); Murray v. Maggio, 736 F.2d 279, 283

(5th Cir. 1984) ("Counsel is not required to engage in the filing

of futile motions.").     Pearson fails to show that the state habeas

corpus court unreasonably denied this claim.      Accordingly, he is

not entitled to relief under 28 U.S.C. § 2254(d).


C.   Pearson Was Not Denied Due Process (Claim 3)

     Pearson alleges that he was denied due process and the right

to a fair trial because he was not afforded the opportunity to

investigate fingerprint and DNA evidence collected at the scene.46

The state habeas corpus court denied this claim, noting that the

district attorney's office had an "open file policy" during the

pendency of his case and that defense counsel was not prevented

from inspecting any of the evidence.47      The state habeas corpus

court pointed to the affidavit from Justin, who acknowledged that

he was not prevented from reviewing the State's file, which was

"open" to him.48

     Pearson contends that the State should have done DNA testing

on the blood evidence recovered from the cigarette, which could

     46
          Petition, Docket Entry No. 1, pp. 8, 25-26.
      Findings of Fact and Conclusions of Law, Docket Entry No. 11-
     47

38, p. 19.
     48
          Justin Affidavit, Docket Entry No. 11-38, p. 11.
                                  -23-
have excluded him as a suspect, and that fingerprints collected at
the scene of the offense "would have brought forth additional
parties that were present at the scene of the offense." 49     Pearson
does not show, however, that the State prevented him from testing
this evidence.      To the extent that Pearson attempts to blame his

defense counsel for not asking the State to test evidence collected
at the scene, he has not alleged specific facts showing what the

test results would have established or how it would have changed
the outcome of his trial.      See Bernard, 762 F.3d at 472.   Pearson
does not otherwise show that he has a valid claim for relief

stemming from the failure to test forensic evidence.     As the Fifth
Circuit has repeatedly held, "mere conclusory allegations do not
raise a constitutional issue in a habeas proceeding."          Ross v.

Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983) (citing Schlang v.
Heard,     691 F.2d 796,   798 (5th Cir. 1982) (collecting cases)).
Accordingly, Pearson fails to show that the state habeas corpus
court unreasonably denied this claim or that he is entitled to
relief under 28 U.S.C. § 2254(d).


D.   Actual Innocence (Claim 4}

     Finally,     Pearson contends that he is entitled to relief
because "new evidence shows he is actually innocent." 50 Noting that


     49
          Petition, Docket Entry No. 1, pp. 25-26.
     50
          Petition, Docket Entry No. 1, p. 9.
                                  -24-
Pearson presented no more than conclusory allegations, which are
insufficient to warrant habeas relief,            the state habeas corpus
court rejected this claim because Pearson failed to identify "any
newly discovered evidence that shows he is actually innocent."51
     Although    Texas     recognizes    such    a   claim, 52   it   is    well

established that a petitioner's claim of actual innocence, standing
alone, is not an actionable ground for relief on federal habeas
corpus review.    See Herrera v. Collins, 113 S. Ct. 853, 860 (1993)
("Claims of actual innocence            . have never been held to state a
ground     for   federal    habeas      relief    absent    an    independent
constitutional violation occurring in the underlying state criminal
proceeding.").    Instead, a claim of actual innocence is "a gateway
through which a habeas petitioner must pass to have his otherwise
[procedurally]    barred    constitutional       claim   considered    on   the
merits."    Id. at 862.    A petitioner must support his allegation of
actual innocence with "new reliable evidence - whether it be
exculpatory scientific evidence, trustworthy eyewitness accounts,
or critical physical evidence - that was not presented at trial."
Schlup v. Delo, 115 S. Ct. 851, 865 (1995).              The petitioner must
then show that "it is more likely than not that no reasonable juror

     51
       Findings of Fact and Conclusions of Law, Docket Entry No. 11-
38, p. 20.
      See, �, Ex parte Brown, 205 S.W.3d 538, 544-46 (Tex. Crim.
     52

App. 2006) (discussing claims of actual innocence based upon newly
discovered evidence, which are cognizable in post-conviction writs
of habeas corpus).
                                     -25-
would have convicted him in light of the new evidence."        Id. at
867.
       Pearson, who provides no new evidence in support of his claim,
falls far short of the showing demanded by Schlup.            Instead,
Pearson points to his trial attorney's deficient performance and

what he characterizes as discrepancies in the testimony given by
witnesses who were present when the offense took place (Delangel,
who identified Pearson as the murderer,       and Guerrero,   who did
not)   53
            The jury considered all of the testimony and voted to
convict.     To the extent that Pearson asks this court to re-weigh
the testimony, a federal habeas corpus court may not substitute its

view of the evidence for that of the fact-finder.       See Weeks v.

Scott, 55 F.3d 1059, 1062 (5th Cir. 1995).      Because Pearson does
not present any new evidence in support of his claim, he does not
demonstrate that he has a credible claim of actual innocence in
this case or that the state habeas corpus court unreasonably denied

relief.     Absent a valid claim for relief, Pearson does not show
that he is entitled to a federal writ of habeas corpus under 28
U.S.C. § 2254(d), and his Petition must be dismissed.

       Petition, Docket Entry No. 1, pp. 27-28. Pearson contends
       53

that Guerrero described the murderer as 5' 5        in height and
                                                   11

testified that the person who shot the victim was not in the
courtroom. See id. at 27. The court has reviewed the testimony
given by Delangel and Guerrero and the discrepancy asserted by
Pearson is not substantiated by the record, which reflects that
Guerrero made none of the statements attributed to him by Pearson.
See Court Reporter's Record, vol. 3, Docket Entry No. 11-8, pp. 45-
53 (Guerrero's testimony).
                                 -26-
                 IV.       Certificate of Appealability

      Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                  A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C.      §   2253(c)(2), which requires a petitioner to

demonstrate   "that    'reasonable jurists would find the district

court's   assessment of the constitutional            claims   debatable or

wrong."' Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting

Slack v. McDaniel, 120 S.           Ct. 1595, 1604 (2000)).       Under the

controlling standard this requires a petitioner to show that

"jurists of reason could disagree with the             [reviewing]   court's

resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement

to proceed further."        Buck v. Davis, 137 S. Ct. 759, 773 (2017)

(citation and internal quotation marks omitted).

      A district court may deny a certificate of appealability,

sua sponte, without requiring further briefing or argument.              See

Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).              After

careful review of the pleadings and the applicable law, the court

concludes that reasonable jurists would not find the assessment of

the   constitutional       claims   debatable   or   wrong.    Because   the

petitioner does not demonstrate that his claims could be resolved

                                      -27-
in a different manner,     a certificate of appealability will not

issue in this case.


                      V.   Conclusion and Order

     The court ORDERS as follows:

     1.   Lynval Maclasa Pearson's Petition for a Writ of
          Habeas Corpus By a Person in State Custody (Docket
          Entry No. 1) is DENIED, and this action will be
          dismissed with prejudice.

     2.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 30th day of September, 2019.




                                SENIOR UNITED STATES DISTRICT JUDGE




                                -28-
